         Case 3:19-cv-00512-HTW-LGI Document 84 Filed 03/29/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 LAGNIAPPE OPERATING, LLC,;                                                                         PLAINTIFFS
 LIVLAND, LLC,; BIGGS PETROLEUM,
 LLC,; and DEDE, LLC

 vs.                                                     CIVIL ACTION No.: 3:19-CV-512-HTW-LGI

 PPU, LLC                                                                                          DEFENDANT

                                                      ORDER

         BEFORE THIS COURT is plaintiffs’ Motion for Partial Summary Judgment on

Affirmative Defense Asserted by PPU, LLC [Docket no. 32]. Plaintiffs, by their motion, ask this

court to bar the defendant from relying upon an unsigned, and unsworn copy of an alleged joint

operating agreement (hereinafter referred to as the “JOA”). The defendant, contrariwise says that

on several occasions the plaintiffs have cited the joint operating agreement and, thereby, ratified

such.1




1
  The plaintiffs cite the following actions by the defendant as proof of ratification: an email dated May 24, 2018, from
Don Bankston (member of Plaintiff Biggs), to the working interest owners in the Well, copying PPU’s counsel at that
time, Todd Waycaster, citing the penalty clause of the JOA; an email dated September 27, 2018, from Gary Gambel
of Plaintiffs Lagniappe and Livland, to the working interest owners citing the treble penalty provision of the JOA; an
email dated November 13, 2018, from Gary Gambel to the working interest owners citing the penalty provision of the
JOA; an email dated May 10, 2018, from Gary Gambel to Bert Vandiver, in which Mr. Gambel stated, in pertinent
part “As I told both of you, we want to Advance money under the JOA to take advantage of the penalty clause”; an
email dated July 15, 2018, from Gary Gambel to Bert Vandiver stating that the other members wanted to invoke the
treble penalty clause of the JOA; an email dated January 4, 2019, from Gary Gambel stating he would apply sums
owed toward the JOA penalty provisions owed; a letter from Lagniappe Operating, LLC to the working interest owners
in the Well, dated December 13, 2018, which cites the treble damages provision of the JOA; a letter from Lagniappe
Operating, LLC to the working interest owners in the Well, dated September 13, 2018, which cites the treble damages
provision of the JOA; a letter from Lagniappe Operating, LLC to the working interest owners in the Well, dated
September 5, 2018, which cites the treble damages provision of the JOA; a letter from Lagniappe Operating, LLC to
the working interest owners in the Well, dated September 7, 2018, which cites the treble damages provision of the
JOA; and a letter from Lagniappe Operating, LLC to the working interest owners in the Well, dated March 29, 2019,
which cites the treble damages provision of the JOA.




                                                           1
       Case 3:19-cv-00512-HTW-LGI Document 84 Filed 03/29/21 Page 2 of 3




       In considering a motion for summary judgment, or a partial summary judgment, involving

an affirmative defense, the burden of producing evidence in support of that defense is on the

defendant. Metzl v. Leininger, 57 F.3d 618, 622 (7th Cir. 1995). Partial summary judgment may

be used to dispose of affirmative defenses. International Ship v. The St. Paul Fire, 944 F.Supp.

866, 891 (M.D. Fla. 1996); Koch Industries Inc. v. United Gas Pipeline, 700 F.Supp. 865, 867

(M.D. La. 1998); Resolution Trust Corp. v. Vestal, 838 F.Supp. 305 (E.D. Tx 1993).

       Under Fed. R. Civ. P. 56(c), the “moving party may meet its burden to demonstrate the

absence of a genuine issue of fact by pointing out that the record contains no support for the non-

moving parties claim.” Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254, 263 (5th Cir.

2002). If the non-moving party fails to identify any competent evidence in the record to support

its claim, then summary judgment is appropriate. Id. In ruling on the plaintiffs’ motion for partial

summary judgment, this court must determine whether “the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

       Under Mississippi law, ratification “does not refer to any formal act of the corporation, but

rather that the corporation adopted the contract and received the benefits of it with full knowledge

on the part of all parties concerned in the corporation’s organization of the manner and conditions

under which it had been obtained.” Fortune Furniture Mfg. Co., Inc. v. Mid-South Plastic Fabric

Co., Inc., 310 So.2d 725, 727 (Miss. 1975) (citing Pearl Realty Co. v. Wells, citing 145 So. 102

(Miss. 1933)). The “general rule is that adoption may be implied from the acts or acquiescence of

a corporation without express acceptance or ratification, and the adopting corporation will be liable

if its officers have or are chargeable with knowledge of the facts upon which it acts.” Id. (citing 17




                                                  2
       Case 3:19-cv-00512-HTW-LGI Document 84 Filed 03/29/21 Page 3 of 3




A.L.R. 452 (1922)). “Ratify” means to sanction, approve, authorize or confirm, and “adopt” means

to accept, embrace or acquiesce. See Black’s Law Dictionary, 6th Ed. (1990).

       This court finds that the parties have submitted a joint-operating agreement – albeit

unsigned by the plaintiffs. See [Docket nos. 79-2 and 79-3]. The question of whether the plaintiffs

have ratified such by their actions is ultimately a question for determination by the finder of fact,

in this case, the jury. Accordingly, summary judgment is inappropriate here.

       Plaintiffs have also asserted a Motion in Limine to Exclude Reference to, or Reliance

Upon, the Unexecuted Joint Operating Agreement [Docket no. 65] asserting the same legal

arguments that this court has already rejected above. This court, therefore, finds plaintiffs’ motion

in limine to exclude the JOA not well-taken and must be denied.

       IT IS, THEREFORE, ORDERED that plaintiffs’ Motion for Partial Summary

Judgment on Affirmative Defense Asserted by PPU, LLC [Docket no. 32] is hereby DENIED.

       IT IS FURTHER ORDERED that plaintiffs’ Motion in Limine to Exclude Reference

to, or Reliance Upon, the Unexecuted Joint Operating Agreement [Docket no. 65] is hereby

DENIED for the same reasons as set forth above.

       SO ORDERED this the 29th day of March, 2021.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 3
